The only issue in this case was whether there was any testimony tending to prove that there had been a waiver of purely a contractual limitation of liability during the time specified, to wit, within two years of the issuance of the policy of insurance. This was the theory upon which the case was tried and upon which the Circuit Judge granted, first, a direction of verdict, and thereafter a motion for a new trial.
We find in the record no evidence of such waiver.
Let this order on petition for rehearing be published with the opinion.
Petition refused. *Page 33 
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE WM. H. GRIMBALL concur.